Citation Nr: 1630733	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his mother


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for an acquired psychiatric disorder and TDIU.  This matter has had a significant procedural history culminating in an August 2012 decision where the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and remanded the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2015).

The Veteran appealed the August 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  Specifically, the parties agreed in the JMR that the Board erred in failing to obtain a clarifying opinion from the VA examiner who conducted the August 2011 VA mental health examination.  

Upon the matter being returned to the Board, in a May 2014 decision, the issues on appeal were remanded for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for an acquired psychiatric disorder of paranoid schizophrenia, which is a total grant of benefits as to that issue, and remands the issue of entitlement to a TDIU, the Board need not address Forcier or Stegall at this time.

In July 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A copy of the transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with paranoid schizophrenia.

2.  During service the Veteran was evaluated for mental health symptoms.

3.  The Veteran experienced "continuous" symptoms of paranoid schizophrenia since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an acquired psychiatric disorder of paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.384 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for an acquired psychiatric disorder of paranoid schizophrenia, which is a complete grant of this issue, and remands the issue of entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Veteran has been diagnosed with schizophrenia, which is a psychosis as defined by 38 C.F.R. § 3.384.  Psychosis is a chronic disease under 38 C.F.R. 
§ 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as psychosis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed acquired psychiatric disorder originated during active service.  Service treatment records reflect mental health disability symptoms in service, and the Veteran has reported experiencing "continuous" mental health symptoms since service separation.  In the alternative, the Veteran has advanced that an acquired psychiatric disorder is related to one or more service-connected disabilities.

Initially, the Board finds that the Veteran is currently diagnosed with paranoid schizophrenia.  The reports from April 2010 and August 2011 VA mental health examinations reflect that the Veteran was diagnosed with paranoid schizophrenia.  VA treatment records also reflect treatment for schizophrenia.

Next, the Board finds that the Veteran was evaluated for mental health symptoms during service.  In March 1994, the Veteran underwent a psychiatric evaluation to determine whether the Veteran had "depression vs. personality disorder."  Per the report, the Veteran had a long history of disciplinary problems and claimed to be the victim of racism and prejudice.  At the time, the Veteran denied symptoms consistent with depression, anxiety, or psychosis.  At the conclusion of the examination an Axis II diagnosis of personality disorder, not otherwise specified, was rendered.  Further, the Veteran was found to have no Axis I diagnosis.

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board notes, however, that after reviewing the extensive evidence of record, there is no indication that the Veteran was diagnosed with and/or treated for a personality disorder post service.  As such, it is possible that the Veteran was misdiagnosed as having a personality disorder (as opposed to a psychosis or other mental health disorder) during service.  While no opinion has been obtained to determine whether there was a misdiagnosis during service, as the instant decision grants service connection for an acquired psychiatric disorder of paranoid schizophrenia, the Board need not consider whether remand for such an opinion is warranted.

At the time of the March 1994 psychiatric evaluation, the Veteran denied symptoms consistent with depression, anxiety, or psychosis; however, review of the evidence of record reflects that the Veteran has a strong aversion to being thought of or referred to as "crazy."  Per a May 2004 statement, the Veteran stated that at service separation he was concerned about being "looked at or called crazy."  In a subsequent August 2004 statement, the Veteran advanced being tormented by the mental health symptoms for years, but that he tried to keep it quiet due to a fear of being called crazy.  At the July 2007 Travel Board hearing, the Veteran testified to continuous mental health symptoms since service separation, yet insisted on at least four occasions that he was "not crazy."  

As the Veteran has a fear of being seen as "crazy," it is not surprising that the Veteran would have denied symptoms that might have been seen as "crazy" during the March 1994 in-service psychiatric evaluation.  For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find 1) that the Veteran displayed mental health disability symptoms during service; and that 2) such symptoms were not the result of a personality disorder.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of an acquired psychiatric disorder of paranoid schizophrenia.

As noted above, the Veteran was evaluated for a mental health disability during service and was diagnosed with a personality disorder, which, based upon the evidence of record, may have been a misdiagnosis.  Per an April 2003 letter, the Veteran had been arrested in 2001 for domestic violence, assault, and third degree grand theft.  Subsequently, per a letter received by VA in April 2004, the Veteran was served with an injunction against domestic violence by his then wife in May 2002.   

A November 2003 VA treatment record reflects that the Veteran advanced having depression and nightmares during service.  A January 2004 VA psychology note reported that the Veteran gave a history of hearing voices for the past three to four years.  VA received a statement from the Veteran in May 2004.  The Veteran stated that during service he began hearing voices that caused him to act out.  The Veteran also conveyed having a steady increase in symptoms from service separation.  In a subsequent August 2004 statement, the Veteran advanced being tormented by the mental health symptoms for years, but that he tried to keep it quiet due to a fear of being called crazy.

Per the report from a December 2004 VA mental health examination, the veteran again advanced hearing voices during service.  A January 2006 VA treatment record reflects that the Veteran discussed hearing voices on a regular basis, and the Veteran was diagnosed with schizophrenia.

The transcript from the July 2007 VA Travel Board hearing reflects that the Veteran testified to having mental health symptoms during service, and to seeking treatment for such symptoms at the Orlando VA Medical Center (VAMC) almost immediately after service separation.  The Board notes that it does not appear to have any VA treatment records prior to 2003; however, as the instant decision grants service connection for an acquired psychiatric disorder, the Board need not consider whether remand to obtain any outstanding documents is necessary.  The Veteran went on to testify that the current mental health symptomatology was the same as the symptomology experienced during service.

At the July 2007 VA Travel Board hearing, the Veteran's mother also credibly testified to noticing changes in the Veteran during service when they spoke on the phone.  Upon returning home from service, the Veteran was "a totally different person."  She testified that the Veteran had difficulty sleeping and would snap at any minute.  The testimony also conveyed that immediately after service separation in 1994, the Veteran would lock himself in his room and stay there.  Then, in 1995, the Veteran began discussing the fact he was hearing voices.
 
The report from an April 2010 VA mental health examination reflects that the VA examiner was unable to render an opinion as to whether the Veteran's schizophrenia was related to service without resorting to mere speculation; however, the VA examiner did opine that it was possible that stress during service was sufficient to trigger the onset of psychological symptoms.

The Veteran had multiple behavioral issues during service and was evaluated for a mental health disorder.  Per the Veteran, symptoms of a mental health disorder, including hearing voices, began during service and have continued to the present.  At the July 2007 VA Travel Board hearing, the Veteran's mother credibly testified that the Veteran returned from service a changed man, and she discussed symptoms displayed after service that were consistent with the currently diagnosed paranoid schizophrenia.  The Board finds that the Veteran and his mother have provided credible statements and testimony as well as lay histories provided to medical personnel that psychiatric symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Further, the Board notes that the evidence of record reflects that the Veteran has an irrational fear of being labeled as "crazy" and has tended to minimize symptoms in the past, which is consistent with the lack of psychotic symptoms noted during service.

This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of an acquired psychiatric disorder since service separation that was later diagnosed as paranoid schizophrenia.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran began having mental health disability symptoms in service and experienced "continuous" symptoms since service separation of paranoid schizophrenia.  As such, the criteria for presumptive service connection for paranoid schizophrenia under 38 C.F.R. 
§ 3.303(b) based on "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran has been diagnosed with other mental health disabilities during the course of this appeal, including schizoaffective disorder.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the paranoid schizophrenia from the symptomatology of the schizoaffective disorder (or any other acquired psychiatric disorder), as the medical evidence of record has not made such differentiation.  As such, the Board has attributed all identified mental health symptomatology to the now service-connected paranoid schizophrenia.  For this reason, the RO should 

consider all of the Veteran's mental health symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for schizoaffective disorder (or any other acquired psychiatric disorder).


ORDER

Service connection for an acquired psychiatric disorder of paranoid schizophrenia is granted.


REMAND

Entitlement to a TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a TDIU has previously been denied in the instant matter as the Veteran did not meet the combined disability rating percentage criteria pursuant to 38 C.F.R. § 4.16(a).  In the instant decision, the Board grants service connection for paranoid schizophrenia.  The evidence of record reflects that the Veteran's mental health symptomatology has affected the Veteran's ability to work.  Further, once the now service-connected paranoid schizophrenia is rated, the Veteran may meet the 38 C.F.R. § 4.16(a) rating criteria.  As such, remand of the TDIU issue is warranted to allow the AOJ to rate the mental health disability and then to readjudicate the TDIU issue under 38 C.F.R. § 4.16(a).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from October 2014.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from October 2014.

2.  After rating the now service-connected paranoid schizophrenia, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


